        Case 1:19-cr-10080-NMG Document 941 Filed 03/13/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                                     )
UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
                      v.                             )    Case No. 1:19-CR-10080-NMG
                                                     )
                                                     )
DAVID SIDOO, et al.,                                 )
                                                     )
                                  Defendants.        )
                                                     )


                  MICHELLE JANAVS’ ASSENTED-TO MOTION FOR
                        ENLARGEMENT OF TIME TO FILE
                  NOTICE OF APPEAL AND TO SURRENDER TO BOP

       Michelle Janavs respectfully requests that the Court extend by 30 days the time for her to

file a notice of appeal pursuant to Fed. R. App. Proc. 4(b)(4). She also respectfully requests that

the Court extend by 30 days her voluntary surrender date pursuant to 18 U.S.C. § 3143(a)(1).

       The government assents to both requests.

       Ms. Janavs was charged in the Second Superseding Indictment with conspiracy to commit

mail fraud and conspiracy to commit money laundering. On October 21, 2019, she pleaded guilty

to both charges without a plea agreement. On February 25, 2020, this Court sentenced Ms. Janavs

to five months’ imprisonment, two years of supervised release, a fine of $250,000, 200 hours of

community service, and a special assessment of $200.

       On February 26, 2020, the government produced notes extracted from Rick Singer’s phone.

Ms. Janavs and her counsel view portions of those notes as evidence that is exculpatory and

“diminish[es] the degree of the defendant’s culpability or the defendant’s Offense Level under the

United States Sentencing Guidelines” within the meaning of Local Rule 116.2(a)(4).




                                                1
         Case 1:19-cr-10080-NMG Document 941 Filed 03/13/20 Page 2 of 4



       On March 3, 2020, the government agreed in a letter to produce additional materials,

including FBI 302 reports documenting its interviews with Rick Singer and USC employees, as

well as additional information extracted from Rick Singer’s phones. Dkt. No. 918. It also

announced an intention to produce additional material, including the contents of Singer’s Google

Drive accounts, handwritten notes created by Singer, a written script provided to Singer by the

government, additional FBI 302s, and other material by March 13, 2020. Id. Finally, the

government indicated that it intended to produce additional emails and documents, including

emails retrieved from Rick Singer and Donna Heinel, as soon as possible. Id.

       On March 6, 2020, Ms. Janavs received the initial production of documents referred to in

the March 3, 2020 letter. She and her counsel view portions of that material likewise as evidence

that is exculpatory and “diminish[es] the degree of the defendant’s culpability or the defendant’s

Offense Level under the United States Sentencing Guidelines” within the meaning of Local Rule

116.2(a)(4).

       Ms. Janavs and her counsel need additional time to review the government’s recent

disclosures, as well as review evidence that the government agreed to produce on March 13, 2020.

Ms. Janavs has been working closely with her attorneys to assess the factual and legal significance

of these disclosures and needs to continue to do so. Consulting with her counsel would be

significantly impeded if Ms. Janavs were in custody. Moreover, Ms. Janavs needs additional time

to evaluate whether to pursue a direct appeal or other post-conviction relief.

       For the foregoing reasons, Ms. Janavs respectfully requests that the Court (1) extend by 30

days the time for her to file a Notice of Appeal (from March 19, 2020 to April 20, 2020), and (2)

extend by 30 days her voluntary surrender date (from April 7, 2020 to May 7, 2020).            The

government has informed defense counsel that it assents to these extensions.




                                                 2
      Case 1:19-cr-10080-NMG Document 941 Filed 03/13/20 Page 3 of 4




                            Respectfully Submitted,

Dated: March 13, 2020       MICHELLE JANAVS

                            By her attorneys,



                            /s/ John Littrell
                            Thomas H. Bienert, Jr. (pro hac vice)
                            John Littrell (pro hac vice)
                            Bienert | Katzman PC
                            903 Calle Amanecer, Suite 350
                            San Clemente, CA 92673
                            Tel: (949) 369-3700
                            tbienert@bienertkatzman.com
                            jlittrell@bienertkatzman.com

                            William Weinreb (BBO #557826)
                            Quinn Emanuel Urquhart & Sullivan, LLP
                            111 Huntington Ave, Suite 520
                            Boston, MA 02199
                            Tel: (617) 712-7114
                            billweinreb@quinnemanuel.com

                            Jonathan L. Kotlier (BBO #545491)
                            Nutter, McClennen & Fish, LLP
                            155 Seaport Boulevard
                            Boston, MA 02210-2604
                            Tel: 617-439-2000
                            jkotlier@nutter.com




                                      3
         Case 1:19-cr-10080-NMG Document 941 Filed 03/13/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I, John Littrell, hereby certify that on March 13, 2020, this document, filed through the

CM/ECF system, will be sent electronically to all registered participants in this matter as identified

on the Notice of Electronic Filing (NEF).



                                                                      /s/ John L. Littrell
                                                                        John L. Littrell




                                                  4
